DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 11: There is no antecedent basis for determining the change as recited, since the parent claim 1 simply receives the second relationship.  In addition, it is unclear how generating an alert imparts further limitations on presenting an indication as previously recited.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claim 11: Fails to further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 13-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addison (US 2016/0106372).

    PNG
    media_image1.png
    351
    511
    media_image1.png
    Greyscale

 	Regarding claims 1-2, 11, 14, 19, Addison discloses the same invention as claimed, including a memory configured to store a first relationship (Paragraph 13: COx index) between a blood pressure of a patient and a physiological parameter of the patient, the physiological parameter being different than the blood pressure, the first relationship being indicative of cerebral autoregulation of the patient (abstract; Figures 1, 5), and processing circuitry configured to control a display to present an indication of the first relationship (Figure 4: any current timepoint of COx graph), receive a second relationship between the blood pressure of the patient and the physiological parameter of the patient, the second relationship being indicative of a change in the cerebral autoregulation of the patient from the first relationship (Figure 4: any subsequent COx value that is different), and control the display to present an indication of a change from the first relationship to the second relationship (Figure 4: COx trendline indicates change over time; status indicator 66 also indicates when autoregulation is in an impaired state).
 	Regarding claims 3, 15, 20, Addison discloses determining and displaying first and second autoregulation statuses over time as recited (Figure 4: 66).
 	Regarding claim 13, Addison discloses a confidence metric as recited (Figure 4: 64; Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-8, 10, 16-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison 1 (US 2016/0106372) in view of Addison 2 (US 2018/0338731).
 	Regarding claims 4-8, 10, 16-18, Addison 1 does not disclose determining a change in a limit of autoregulation status as recited.  However, Addison 2 teaches determining a change in a limit of cerebral autoregulation (Paragraph 114), and controlling the display to present an indication of cerebral autoregulation status as a color, including changing an intensity of the color (Paragraph 115), in order to quickly convey changes in autoregulation to a user.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Addison 1 as taught by Addison 2 to include determining a change in an autoregulation limit and indicating the change via color and intensity as recited, in order to quickly convey changes in autoregulation to a user.
 	Further regarding claims 8, 18, the indication of Addison 2 can include text indications (Paragraph 179; Figure 22: 2260, 2270).
 	Further regarding claim 10, the indication of Addison 2 includes at least a graphical amplitude of change (Figure 14C).

Claim(s) 6-7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison 1 (US 2016/0106372) in view of Addison 3 (US 2018/0049649).
 	Regarding claims 6-7, 17, Addison 1 does not disclose indicating autoregulation status by color as recited.  However, Addison 3 teaches presenting first and second colors indicating cerebral autoregulation status, including changes in intensity (Paragraph 86: shade/brightness), in order to quickly convey changes in autoregulation to a user.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Addison 1 as taught by Addison 3 to include present colors indicating autoregulation status as recited, in order to quickly convey changes in autoregulation to a user.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison 1 (US 2016/0106372) in view of Addison 4 (US 2017/0000423).
 	Regarding claim 9, Addison 1 does not disclose weighting as recited.  However, Addison 4 teaches weighting COx values, in order to emphasize certain autoregulation changes (Paragraph 34).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Addison 1 as taught by Addison 4 to include weighting as recited, in order to emphasize certain autoregulation changes.
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Widman (US 2011/0105912) shows displaying cerebral autoregulation indices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792